DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s after-final amendment filing on 06/28/2022.
Applicant’s cancelation of claims 1-34 is acknowledged and require no further examining.  Claims 35-40 are pending and examined below.

Response to Arguments
The Amendment filed on 06/28/2022 have been entered.  Applicant’s cancelation of claims 1-34 is acknowledged and require no further examining.  Claims 35-40 are pending in this application.

In response to the arguments of the rejections under 35 U.S.C. 112(b) in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Kuethe (5155969) modified by reference Xia et al. (7341078), in view of the amendments to the Claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 35-40 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Kuethe (5,155,969) disclose a plant comprising: a plurality of packaging stations each including an upper tool and bottom tool; a first vacuum device; and a first circuit arranged to provide fluid communication between the first vacuum device and each of the upper tool and bottom tool.
The prior art reference Xia et al. (7,341,078) disclose a system comprising: a vacuum chamber; a vacuum pump; an auxiliary device; and valves between the vacuum pump and the vacuum chamber and between the auxiliary device and the vacuum chamber.
The prior art reference Zucchini (2016/0185473) disclose a fluid pump assembly comprising: a vacuum pump; an auxiliary device; a first circuit; and a second circuit, wherein the first circuit connects the vacuum pump and the auxiliary device in parallel, and wherein the second circuit connects the vacuum pump and the auxiliary device in series.
However, Kuethe in view of Xia et al. and Zucchini is not found to disclose a third fluid circuit arranged to provide fluid communication between the first and second vacuum devices, wherein the third circuit is configured to put the first primary line of the first circuit in fluid communication with a second primary line of the second circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 8, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731